FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                              August 12, 2015
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
OTHMAN A. RAHAB, a/k/a Othel Gray,
Jr.,
     Plaintiff - Appellant,
                                                               No. 15-3144
v.                                                (D.C. No. 6:15-CV-01138-MLB-KMH)
                                                                (D. Kan.)
JESSICA FREEMAN; AMERICAN CAB
CO.,
     Defendants - Appellees.
                     _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.
                 _________________________________

       Othman Rahab appeals the district court’s sua sponte dismissal of his pro se

complaint for lack of subject-matter jurisdiction. See 28 U.S.C. § 1915(e)(2) (providing

screening procedures for sua sponte dismissal of meritless actions brought in forma

pauperis);1 Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action if “at any

time” it determines it lacks subject-matter jurisdiction).




       *
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order is not binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
        1
          Although Jones proceeded in forma pauperis below, he has paid his filing fee
in full for this appeal.
       Rahab sued Jessica Freeman and American Cab Company in federal district court

alleging that Freeman failed to stop at a red light and crashed into the American Cab taxi

in which Rahab was a passenger, seriously injuring him. We review de novo the district

court’s decision dismissing Rahab’s suit for lack of subject-matter jurisdiction. Radil v.

Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004).

       As the party invoking federal jurisdiction, Rahab bears the burden of establishing

jurisdiction. Id. He has not met this burden. Construed liberally, Rahab’s complaint

seems to allege only state-law personal injury claims against Freeman and American Cab.

Such claims do not establish federal-question jurisdiction under 28 U.S.C. § 1331—they

do not “aris[e] under the Constitution, laws, or treaties of the United States.” Nor does

Rahab allege diversity jurisdiction under 28 U.S.C. § 1332—his original complaint

alleged that all parties were citizens of Kansas and his amended complaint said nothing

about the parties’ citizenship. We therefore affirm the district court’s dismissal of

Rahab’s complaint for lack of subject-matter jurisdiction.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                              2